DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 11 is objected to because of the following informalities:  line 9 contains “ell” rather than “cell”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



s 1-5, 7-9, and 11-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tang et al., U.S. Patent Application Publication 2019/0082346 (hereinafter Tang).
	Regarding claim 1, Tang discloses an operation method for a handover, performed by a terminal (disclosed is a method according to which a user equipment (UE) performs a handover, according to [0057], [0107]-[0109]), the operation method comprising: 
	receiving, from a base station of a serving cell, a first message including parameters for measurement and reporting (the UE receives a measurement configuration parameter from the serving cell, for a measurement to be performed and reported by said UE, according to [0126], [0134], [0148]-[0150]); 
	transmitting a second message to the base station of the serving cell, the second message including a measurement result based on the parameters for measurement and reporting (the UE transmits the measurement result, that is based on the received measurement configuration parameter, back to the serving cell, according to [0134]-[0137], [0148]-[0150], [0163]-[0164]); 
	receiving a third message from the base station of the serving cell, the third message instructing to receive services simultaneously from the serving cell and a target cell (the base station of the serving cell sends a handover command to the UE, to control a handover of said UE from said serving cell to a target cell, according to [0163]); 

	transmitting a fourth message to the base station of the serving cell, the fourth message reporting completion of configuration for receiving the services simultaneously from the serving cell and the target cell (after receiving the handover command, the UE simultaneously communicates with the serving cell and the target cell and transmits a handover complete message, according to [0165]-[0166], [0184]-[0185]).
	Regarding claim 11, Tang discloses an operation method for a handover of a terminal, performed by a base station of a serving cell (disclosed is a method according to which a base station of a serving cell performs a handover for a user equipment (UE), according to [0057], [0107]-[0109]), the operation method comprising: 
	transmitting, to the terminal, a first message including parameters for measurement and reporting (the UE receives a measurement configuration parameter from the serving cell, for a measurement to be performed and reported by said UE, according to [0126], [0134], [0148]-[0150]); 
	receiving, from the terminal, a second message including a measurement result based on the parameters for measurement and reporting (the UE transmits the measurement result, that is based on the received measurement configuration parameter, back to the serving cell, according to [0134]-[0137], [0148]-[0150], [0163]-[0164]); 
	determining whether the serving cell and a target cell simultaneously provide services to the terminal based on the measurement result, or requesting a handover of 
	in response to determination that the serving cell and the target cell simultaneously provide the services to the terminal, transmitting, to the terminal, a third message instructing the terminal to receive the services simultaneously from the serving cell and the target cell (the base station of the serving cell sends a handover command to the UE, to control a handover of said UE from said serving cell to a target cell such that the serving cell and target cell simultaneously serve the UE, according to [0163]-[0165]); and 
	receiving, from the terminal, a fourth message reporting completion of configuration for receiving the services simultaneously from the serving cell and the target cell (after receiving the handover command, the UE simultaneously communicates with the serving cell and the target cell and transmits a handover complete message, according to [0165]-[0166], [0184]-[0185]).
	Regarding claim 17, Tang discloses an operation method for a handover of a terminal, performed by a base station of a target cell (disclosed is a method according to which a base station of a target cell performs a handover for a user equipment (UE), according to [0175]-[0185]), the operation method comprising: 
	receiving, from a base station of a serving cell, a first message requesting a handover of the terminal and determining whether the serving cell and the target cell 
	transmitting, to the base station of the serving cell, a second message including a result of the determination (the target base station sends a handover request acknowledgement message to the source base station, according to [0182]); 
	performing a radio access request procedure with the terminal (the UE is handed over to the target cell, according to [0183]); and 
	receiving, from the terminal, a third message reporting completion of configuration for receiving the services simultaneously from the serving cell and the target cell (the UE sends a handover complete message and simultaneously communicates with the source base station and the target base station, according to [0184]-[0185]).
	Regarding claim 2, Tang discloses the operation method according to claim 1, wherein the second message includes information indicating that the terminal requests to receive the services simultaneously from the serving cell and the target cell or information reporting satisfaction of a first condition for the terminal to receive the services simultaneously from the serving cell and the target cell (when the UE reports that a specified condition is met, then a cell handover entailing simultaneous 
	Regarding claim 3, Tang discloses the operation method according to claim 2, wherein the first condition is a condition of satisfying at least one of: a case when a radio channel quality for the serving cell is worse than a first reference value; a case when a radio channel quality for the target cell is better than a second reference value; a case when the radio channel quality for the serving cell is worse than the first reference value and the radio channel quality for the target cell is better than the second reference value; and a case when a difference between the radio channel quality for the serving cell and the radio channel quality for the target cell satisfies a preconfigured reference value (the measurement report indicates that the signal quality of the neighboring cell is better than the signal quality of the serving cell by an offset value [“a case when a difference between the radio channel quality for the serving cell and the radio channel quality for the target cell satisfies a preconfigured reference value”], according to [0137]).
	Regarding claim 4, Tang discloses the operation method according to claim 3, further comprising in response to satisfaction of a second condition for determining that the terminal is not able to receive the services simultaneously from the serving cell and the target cell, transmitting a fifth message to the serving cell and/or the target cell (a leaving condition for the event may be met before the time to trigger for reporting to the 
	Regarding claim 5, Tang discloses the operation method according to claim 4, wherein the second condition is a condition of satisfying at least one of: a case when the radio channel quality for the serving cell or the target cell is worse than a third reference value; a case when the radio channel quality for the serving cell or the target cell is better than the first reference value; and a case when the radio channel quality for the serving cell (or the target cell) is worse than the third reference value and the radio channel quality for the target cell (or the serving cell) is better than the first reference value (the leaving condition entails the measurement result of the serving cell being worse than a summation of values [“a case when the radio channel quality for the serving cell or the target cell is worse than a third reference value”], according to [0138]-[0142]).
	Regarding claim 7, Tang discloses the operation method according to claim 1, wherein the third message includes at least one of a reference condition or threshold value of a radio channel for receiving a simultaneous service, a parameter for performing an operation, a triggering condition, a measurement or reporting reference value or threshold value, or a related timer configuration parameter (the UE performs a random access process in response to the received handover command [“a parameter for performing an operation”], according to [0165]).
	Regarding claim 8, Tang discloses the operation method according to claim 1, wherein the base station of the serving cell determines that the serving cell and the target cell are to simultaneously provide the services to the terminal, a base station of 
	Regarding claim 9, Tang discloses the operation method according to claim 1, wherein the base station of the serving cell requests a handover of the terminal to a base station of the target cell, the base station of the target cell determines that the serving cell and the target cell are to simultaneously provide the services to the terminal, the base station of the serving cell accepts the determination, and then the base station of the serving cell transmits the third message (the source base station sends a handover request message (whereby said handover entails simultaneous communication of the UE with the source base station and the target base station, according to [0185]) to the target base station, whereby the target base station then sends a handover request acknowledgement message (the target base station therefore determines that the handover is to take place) to the source base station, whereby the source base station then sends the handover command [“third message”] to the UE, according to [0181]-[0183]).
	Regarding claim 12, Tang discloses the operation method according to claim 11, wherein the second message includes information that the terminal requests to receive 
	Regarding claim 13, Tang discloses the operation method according to claim 12, wherein the first condition is a condition of satisfying at least one of: a case when a radio channel quality for the serving cell is worse than a first reference value; a case when a radio channel quality for the target cell is better than a second reference value; a case when the radio channel quality for the serving cell is worse than the first reference value and the radio channel quality for the target cell is better than the second reference value; and a case when a difference between the radio channel quality for the serving cell and the radio channel quality for the target cell satisfies a preconfigured reference value (the measurement report indicates that the signal quality of the neighboring cell is better than the signal quality of the serving cell by an offset value [“a case when a difference between the radio channel quality for the serving cell and the radio channel quality for the target cell satisfies a preconfigured reference value”], according to [0137]).
	Regarding claim 14, Tang discloses the operation method according to claim 13, further comprising in response to satisfaction of a second condition for determining that the terminal is not able to receive the services simultaneously from the serving cell and 
	Regarding claim 15, Tang discloses the operation method according to claim 14, wherein the second condition is a condition of satisfying at least one of: a case when the radio channel quality for the serving cell or the target cell is worse than a third reference value; a case when the radio channel quality for the serving cell or the target cell is better than the first reference value; and a case when the radio channel quality for the serving cell (or the target cell) is worse than the third reference value and the radio channel quality for the target cell (or the serving cell) is better than the first reference value (the leaving condition entails the measurement result of the serving cell being worse than a summation of values [“a case when the radio channel quality for the serving cell or the target cell is worse than a third reference value”], according to [0138]-[0142]).
	Regarding claim 16, Tang discloses the operation method according to claim 11, wherein the third message includes at least one of a reference condition or threshold value of a radio channel for receiving a simultaneous service, a parameter for performing an operation, a triggering condition, a measurement or reporting reference value or threshold value, or a related timer configuration parameter (the UE performs a random access process in response to the received handover command [“a parameter for performing an operation”], according to [0165]).
	Regarding claim 18, Tang discloses the operation method according to claim 17, wherein the first message includes information indicating that the terminal requests to 
	Regarding claim 19, Tang discloses the operation method according to claim 18, wherein the first condition is a condition of satisfying at least one of: a case when a radio channel quality for the serving cell is worse than a first reference value; a case when a radio channel quality for the target cell is better than a second reference value; a case when the radio channel quality for the serving cell is worse than the first reference value and the radio channel quality for the target cell is better than the second reference value; and a case when a difference between the radio channel quality for the serving cell and the radio channel quality for the target cell satisfies a preconfigured reference value (the measurement report indicates that the signal quality of the neighboring cell is better than the signal quality of the serving cell by an offset value [“a case when a difference between the radio channel quality for the serving cell and the radio channel quality for the target cell satisfies a preconfigured reference value”], according to [0137]).


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 6, 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tang as applied to claims 1, 9, and 17 above, in view of Paladugu et al., U.S. Patent Application Publication 2019/0253945 (hereinafter Paladugu).
	Regarding claim 6, Tang discloses all the limitations of claim 1.
	Tang does not expressly disclose transmitting, to the base station of the serving cell, capability information indicating that the terminal is capable of receiving the services simultaneously from the serving cell and the target cell.
	Paladugu discloses transmitting, to the base station of the serving cell, capability information indicating that the terminal is capable of receiving the services simultaneously from the serving cell and the target cell (a UE sends an indication of its capability to a source base station, whereby, based on this capability indication, a handover is conducted such that said UE is simultaneously connected to the source base station and a target base station, according to [0014]-[0018], [0064]-[0065], [0161]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang with Paladugu by transmitting, to the base station of the serving cell, capability information indicating that the terminal is capable of receiving the services simultaneously from the serving cell and the target cell.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate enhanced make-before-break (MBB) handovers (Paladugu:  [0002]).
	Regarding claim 10, Tang discloses all the limitations of claim 9.

	Paladugu discloses that when the base station of the serving cell requests the handover of the terminal to the base station of the target cell, information informing that a simultaneous service triggered by the base station of the target cell can be provided, information on the target cell, that allows the base station of the target cell to trigger the simultaneous service, or capability information of the terminal informing whether the terminal is capable of supporting the simultaneous service is transferred to the base station of the target cell (a UE sends an indication of its capability to a source base station, whereby, based on this capability indication, a handover is conducted such that said UE is simultaneously connected to the source base station and a target base station [“capability information of the terminal informing whether the terminal is capable of supporting the simultaneous service is transferred to the base station of the target cell”], according to [0014]-[0018], [0064]-[0065], [0161]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang with Paladugu such that when the base station of the serving cell requests the handover of the terminal to the base station of the target cell, information informing that a simultaneous service triggered by the 
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate enhanced make-before-break (MBB) handovers (Paladugu:  [0002]).
	Regarding claim 20, Tang discloses all the limitations of claim 17.
	Tang does not expressly disclose that in response to satisfaction of a second condition for determining that the terminal is not able to receive the services simultaneously from the serving cell and the target cell, receiving a fifth message from the terminal.
	Paladugu discloses that in response to satisfaction of a second condition for determining that the terminal is not able to receive the services simultaneously from the serving cell and the target cell, receiving a fifth message from the terminal (the UE indicates its capabilities, which may or may not include simultaneous transmit and receive capability and/or dual connectivity, and later, said UE transmits a message to the target base station, according to [0014]-[0018], [0086]-[0089], Fig. 5 [steps 510 and 530]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang with Paladugu such that in response to satisfaction of a second condition for determining that the terminal is not able to receive the services simultaneously from the serving cell and the target cell, receiving a fifth message from the terminal.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate enhanced make-before-break (MBB) handovers (Paladugu:  [0002]).
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541.  The examiner can normally be reached on Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645